Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 1 of 8




                                                      DATE FILED: January 30, 2019
                                                      CASE NUMBER: 2019CV61
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 2 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 3 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 4 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 5 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 6 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 7 of 8
Case 1:19-cv-00606-RM-NYW Document 1-2 Filed 03/01/19 USDC Colorado Page 8 of 8
